Citation Nr: 0521410	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-15 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for paranoid 
schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from March 22 to June 18, 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

In April 2005, the veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.

In May 2005 the veteran submitted additional evidence 
directly to the Board. The veteran did not waive his right to 
have this additional evidence initially considered by the RO, 
which normally requires that it be returned to the RO.  
However, the Board has reviewed the additional evidence and 
determined that it consists of correspondence similar to 
evidence previously submitted by the veteran. This evidence 
is not considered pertinent to the veteran's claim for 
purposes of 38 C.F.R. § 20.1304. Therefore, the Board will 
proceed without referring this evidence to the RO.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence 
needed to substantiate his claim.

2. The veteran's previous claim for service connection for a 
psychiatric disorder was last denied in an unappealed July 
2000 rating decision.

3. The vast majority of the evidence received since the July 
2000 rating decision is cumulative and redundant of 
previously considered evidence; the remaining evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The July 2000 rating decision is final. 38 U.S.C.A. § 
7105 (c) (West 2002).

2. New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
paranoid schizophrenia. 38 U.S.C.A. §§  5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.156 (a) (2001); 3.159  
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

VCAA notice was provided to the veteran before the RO 
decision that is the subject of this appeal.  The veteran's 
application to reopen his claim was received in June 2001. In 
an October 2002 letter the RO informed the veteran of the 
evidence needed to reopen his claim of service connection for 
paranoid schizophrenia, the evidence VA had obtained, and 
what evidence the veteran should submit.  The RO decision 
that is the subject of this appeal was entered in February 
2003.  In the April 2003 statement of the case the veteran 
was also afforded notice of the regulatory VCAA provisions.  
In this regard, the Board finds that adequate VCAA notice 
VCAA has been provided in compliance with VA statutory 
obligations considered in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005). 

Regarding the veteran's claim on appeal, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the law and regulations. The 
veteran's service medical records are of record, as are VA 
and private clinical records.   The veteran has been notified 
of the applicable laws and regulations which set forth the 
criteria for new and material evidence. The discussions in 
the rating decisions and statements of the cases have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations. As discussed above, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

Factual Background

The veteran's claim for service connection for schizophrenia 
was initially denied by a rating decision in April 1975.  

At that time it was reported by the RO that service entrance 
physical examination records of the veteran revealed that he 
had received group therapy prior to service.  Service medical 
records report a pre-service history of extreme anxiety while 
in the Merchant Marines in 1971 and just prior to entry into 
service.  Service medical records reflect that the veteran 
became delusional and hallucinated during basic training.  A 
service Medical Board found that the veteran had 
schizophrenia that existed prior to service and was not 
aggravated by active duty.  The veteran was discharged from 
service and post-service medical records revealed treatment 
for schizophrenia.  

The April 1975 RO decision denied the veteran's claim of 
service connection for paranoid schizophrenia.  A timely 
notice of disagreement was not filed.

Rating decisions dated in May 1978 and March 1982 confirmed 
the denial of service connection for schizophrenia based on 
current medical evidence revealing treatment for paranoid 
schizophrenia without submission of new and material 
evidence. 

In November 1983, the Board of Veterans' Appeals denied the 
veteran's claim of service connection for an acquired 
psychiatric disorder.  It was determined that the evidence 
established a pre-existing psychiatric disorder that did not 
undergo an increase in severity during the veteran's period 
of service.  

The veteran attempted to reopen his claim and, in November 
1990, the Board denied service connection for a psychiatric 
disorder.  It was essentially determined that evidence 
received since the November 1983 Board decision, pre-service 
and post service medical records, and lay testimony did not 
establish that the veteran's preexisting psychiatric disorder 
increased in severity during service.               

RO rating decisions in January and March 1998 determined that 
additional evidence, consisting of post-service clinical and 
hospital records revealing treatment for schizophrenia was 
not new and material evidence sufficient to reopen the 
veteran's claim of service connection for paranoid 
schizophrenia.  

In a July 2000 rating decision it was determined that new and 
material evidence had not been received to reopen the 
veteran's claim of service connection for paranoid 
schizophrenia.  The evidence received at the time included 
current clinical records revealing ongoing treatment for 
paranoid schizophrenia that was considered cumulative and 
redundant of previously considered evidence.  The veteran did 
not file a timely notice of disagreement or substantive 
appeal and the decision became final.  The July 2000 rating 
denial is the last final denial of the veteran's claim.  

Since the July 2000 rating decision additional evidence has 
been received.  Received from November 2001 through December 
2002 was correspondence from the veteran regarding his social 
history and his history of hospitalization and treatment for 
psychiatric problems that he claimed began or were aggravated 
in service.       

Received in December 2002 and January 2003 were private and 
VA clinical records dated from 1981 through October 2002 that 
reveal the veteran received ongoing treatment for 
schizoaffective disorder and schizophrenia.  

A personal hearing was held at the RO in September 2003.  The 
veteran testified that during service while in boot camp, he 
was physically attacked and he had hallucinations following 
the attack.  The veteran sated that he had received treatment 
for his disability at several facilities and that his 
condition had been identified as chronic paranoid 
schizophrenia and schizoaffective (disorder).  The veteran 
indicated that he had not been told that his psychiatric 
problem was due to the claimed service attack.  The veteran 
testified that he was in college prior to entry into service, 
that after service he was treated for psychiatric problems, 
and that he was not currently working.  

Received from March through June 2004 were VA clinical 
records dating from November 1999 through November 2000 
revealing the veteran's treatment primarily for 
schizophrenia.  

Received in July 2004 was a statement from the veteran's 
mother.  She reported that the veteran was a delightful child 
and involved in school activities as a teenager, excelling in 
fine arts.  She stated that there never was a hint of any 
sign of mental illness.  

In April 2005 the veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  The 
veteran read a statement into the record indicating that he 
was unable to work in that he contracted a psychiatric 
condition in service or it was aggravated during a two-week 
period of training in service.  He stated that he was under 
duress and was coerced to sign service discharge papers.  The 
veteran testified that he as no longer receiving VA 
treatment.

Received in May 2005 at the Board is a letter from the 
veteran stating that he endured harsh training during service 
and that he was hospitalized at Fort Ord , California.  The 
veteran stated that he was ordered to stand picket and guard 
duty and stand fire watches, and to march and run through 
sand.  He stated that at one point he passed out and had no 
memory of what happened after that time.  He indicated that 
the lack of rest and duress due to the physical drain to his 
body required psychiatric care.  

Analysis        

A final rating decision or Board decision may not be reopened 
and allowed, and a claim for service connection based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105. Under 38 U.S.C.A. § 5108, however, "[i] f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim." 

New and material evidence is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes here that the provisions of 38 C.F.R. 
§ 3.156(a) were recently amended. See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).  However, the amended version is 
only applicable to claims filed on or after August 29, 2001. 
The record shows that the veteran initially attempted to 
reopen his claim in June 2001.  As a result, the change in 
the regulation does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). In Hodge, the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. Id. at 1363. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge. However, the "benefit of the doubt doctrine" does not 
apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim. 
Martinez v. Brown, 6 Vet. App. 462 (1994). Further, in order 
to reopen a claim there must be new and material evidence 
presented or secured "since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits." Evans v. Brown, 
9 Vet. App. 273, 285 (1996), overruled on other grounds by 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Turning to the record, the Board notes that evidence received 
since the July 2000 rating decision primarily consists of 
private and VA clinical records from the 1980's through 2004, 
revealing ongoing treatment for the veteran's psychiatric 
disability. The evidence also includes several statements 
from the veteran regarding his medical history, and his 
assertions that his psychiatric disorder, schizophrenia, 
either was incurred in or aggravated by service.  This 
evidence is cumulative and redundant of medical and lay 
evidence that has been previously considered.  The evidence 
presented does not include competent medical findings that 
show the veteran's psychiatric disability which has been 
shown to have preexisted service, increased in severity 
during service. 

The record also includes a statement from the veteran's 
mother regarding his medical history and an assertion that he 
did not have a psychiatric disorder prior to service.  While 
this evidence is new in that it is has not been previously 
considered, it is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  The veteran has made similar assertions in 
the past which have been considered.  Moreover, the mother's 
opinion, as a layperson, that the veteran did not have a 
psychiatric disorder prior to service is not competent 
evidence on that issue because laypersons lack the training 
or expertise necessary to opine on matters requiring medical 
knowledge. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board finds that the evidence received since the July 
2000 final rating decision is not new and material and the 
veteran's claim is not reopened.      
  
             
ORDER


New and material evidence has not been received to reopen the 
claim of entitlement to service connection for paranoid 
schizophrenia, and the claim is not reopened.







	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


